DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the controller is configured to select the first signal path based at least in part on the type of data of the first data and a first chip enable signal response received from the memory die; and wherein the controller is configured to select the second signal path based at least in part on the type of data of the second data and a second chip enable signal response received from the memory die, in combination with other recited limitations in claim 2.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the first modulation scheme based at least in part on a type of data of the first data and a first chip enable signal response from the first memory die; the second modulation scheme based at least in part on a type of data of the second data and a second chip enable signal response from the first memory die; and transmitting the first data to the first memory die using a first signal path based at least in part on the type of 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the second data is transmitted during a different edge of the system clock of the controller than the first data, in combination with other recited limitations in claim 16.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest initiate modulating first data using a first modulation scheme that is based at least in part on a type of data of a first data and a first chip enable signal response from the memory die; initiate modulating second data using a second modulation scheme that is based at least in part on a type of data of a second data and a second chip enable signal response from the memory die; and transmit the first data to the memory die using the first signal path based at least in part on the type of data of the first data and the first chip enable signal response and the second data to the memory die using the second signal path that is different than the first signal path based at least in part on the type of data of the second data and the second chip enable signal response, in combination with other recited limitations in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181